Citation Nr: 0532531	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  04-34 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to April 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision rendered by the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In September 2005, the veteran testified during a hearing 
held at the RO before the undersigned Veterans Law Judge.  A 
transcript of the proceeding is of record.  At the conclusion 
of the hearing, the appellant submitted additional evidence, 
accompanied by a waiver of initial RO review of such 
evidence.  See, generally, 38 C.F.R. § 20.1304 (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted for 
the issue of service connection for PTSD.  

Specific to the issue on appeal, the Board observes that 
service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).  

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002).  

In this matter, there is medical evidence establishing a 
current diagnosis of PTSD.  However, the record does not 
currently include credible evidence that an in-service 
stressor actually occurred (to satisfy the second element of 
38 C.F.R. § 3.304(f)).  

Previously, in October 2002 and April 2004 letters, the RO 
requested that the veteran provide further information about 
his claimed stressors.  The veteran responded to the RO's 
letters.  In a November 2002 statement, the veteran alleged 
that he witnessed the enemy blow up a bridge during his 
service in Vietnam.  He alleged that the incident took place 
between Phan Rang and Cam Rhan Air Force Base.  He stated 
that his convoy was about to cross the bridge when it was 
attacked by the enemy.  He stated that he stopped the truck 
he was driving but was struck by a vehicle behind him.  

The veteran's service medical records document that he 
sustained a whiplash injury following a truck collision in 
February 1966.  

During a VA examination in January 2003, the veteran reported 
that he was subject to rocket and mortar attacks during 
service in Vietnam.  Additionally, he alleged that he had to 
pick up dead bodies after a plane crashed into a school in 
1967.  The veteran further alleged that he killed 11 enemy 
while on sandbag detail.  He also stated that he witnessed 
the deaths or injuries of many service comrades.  

In a May 2004 statement, the veteran stated that the bridge 
incident occurred in 1966 while he was serving with the 366th 
Transportation Squadron, based at Phan Rang Air Force Base.  
He clarified that the airplane crash occurred in 1969 while 
he was stationed with the 14th Transportation Air Force Base 
(PACAF), Designated 327th Combat Support Group.  The veteran 
also alleged that a young girl stuck a needle in his arm 
during a trip to pick-up personnel at Phan Rang.  He alleged 
that the needle contained snake poison.  He stated that he 
passed out, was air-lifted to Nha Trang Hospital and 
underwent an emergency appendectomy.  He alleged that he was 
presented with a Purple Heart medal.  

The veteran's service medical records document that he was 
hospitalized and underwent an emergency appendectomy in 
February 1966.  They do not reference treatment for a needle 
puncture wound or snake-bite poisoning.  

In this matter, the RO contacted the National Personnel 
Records Center (NPRC) to confirm whether the veteran had been 
awarded a Purple Heart medal.  In April 2004, the NPRC 
reported that the veteran was not the recipient of the Purple 
Heart medal.  The RO has yet, however, to conduct any 
development to confirm whether the PTSD stressors, as alleged 
by the veteran, actually occurred.  

Based upon the foregoing, the Board finds that the RO should 
undertake additional development to corroborate the claimed 
stressors.  

Hence, on remand, the RO should give the veteran an 
opportunity to provide additional information regarding his 
alleged in-service stressful experiences.  The Board stresses 
that, in order for meaningful research to be conducted, the 
veteran should be as specific as possible when setting forth 
the time frame when the purported stressors occurred.  

In addition, since there is no legal requirement that the 
occurrence of specific in-service stressful experiences must 
be established only by official records, the veteran should 
also be invited to submit statements from former service 
comrades or others that establish the occurrence of his 
claimed in-service stressful experiences.  See Gaines v. 
West, 11 Vet. App. 353, 359 (1998).  If these actions do not 
produce evidence that sufficiently corroborates the 
occurrence of a claimed in-service stressful experience, then 
the RO should also attempt to corroborate the specifically 
claimed events independently, to include obtaining unit and 
operational reports for the unit(s) with which the veteran 
served.  

It is noted, however, that requiring corroboration of every 
detail, including the veteran's personal participation, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  The records need only imply 
the veteran's participation (e.g., to not controvert the 
veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred).  See 
Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should send a development 
letter to the veteran requesting a 
comprehensive, detailed statement 
regarding all alleged in-service 
stressful experiences that he believes 
resulted in his PTSD (to include dates, 
locations, and the names and other 
identifying information concerning any 
individuals killed or injured).  The 
veteran is advised that this information 
is vitally necessary, and that he must be 
as specific as possible, since without 
such detailed information, an adequate 
search for verifying information cannot 
be conducted.  The RO's letter should 
also invite the veteran to submit 
statements from former service comrades 
or others that establish the occurrence 
of his claimed in-service stressful 
experiences, and any military records in 
his possession.  

2.  Thereafter, the RO should detail the 
stressors claimed by the veteran, and 
request that the United States Armed 
Services Center for Research of Unit 
Records (CURR) provide any available 
information that might corroborate the 
veteran's alleged in-service stressors.  

3.  After completing the requested 
actions, the RO should readjudicate the 
claim of service connection for PTSD, in 
light of all pertinent evidence (to 
particularly include all that added to 
the claims file since the RO certified 
the appeal to the Board) and legal 
authority.  

4.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate Supplemental Statement Of the 
Case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

